10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 215 Filed 12/30/19 Page 1 of 9

ADAM A. REEVES (NYBN 2363877)
Attorney for the United States,
Acting Under Authority Conferred By 28 U.S.C. § 515

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

JEFF SCHENK (CABN 234355)

JOHN C. BOSTIC (CABN 264367)
ROBERT S. LEACH (CABN 196191)
VANESSA BAEHR-JONES (CABN 281715)
Assistant United States Attorneys

150 Almaden Boulevard, Suite 900
San Jose, California 95113
Telephone: (408) 535-5589

Fax: (408) 535-5066

Email: Robert.Leach@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) Case No. 18-CR-258 EJD
)
Plaintiff, ) UNITED STATES’ MOTION TO EXTEND
) DEADLINE BY WHICH TO COMPLY WITH
v. ) COURT’S NOVEMBER 5, 2019, ORDER
)
ELIZABETH HOLMES and RAMESH ) Date: January 13, 2020
“SUNNY” BALWANI, ) Time: 10 a.m.
) Courtroom: 4, Sth Floor
Defendants. )
)
)

 

 

 

U.S. MOT. TO EXTEND TIME
18-CR-258 EJD

 
10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215 Filed 12/30/19 Page 2 of 9

NOTICE OF MOTION AND MOTION

TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

PLEASE TAKE NOTICE that on January 13, 2020, at 10:00 a.m., or as soon thereafter
as counsel may be heard, in Courtroom 4, Sth Floor, of the United States District Court for the
Northern District of California, Robert F. Peckham Federal Building & U.S. Courthouse, 280 South Ist
Street, San Jose, California 95113, the United States of America will and hereby does move for an order
extending the time for the government to complete production of documents responsive to the Court’s
November 5, 2019, Order.

This motion is based upon the following Memorandum of Points and Authorities, the December
30, 2019 Declaration of Robert S. Leach, oral argument, the pleadings and exhibits on file, and any other
evidence the Court may consider.

DATED: December 30, 2019 Respectfully submitted,

ADAM A. REEVES

Attorney for the United States
Acting Under Authority Conferred
by 28 U.S.C. § 515

(nk B=

ROBERT S. LEACH _-~

JEFF SCHENK
JOHN C. BOSTIC
VANESSA BAEHR-JONES

Assistant United States Attorneys

U.S. MOT. TO EXTEND TIME i
18-CR-258 EJD

 
10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215 Filed 12/30/19 Page 3 of 9

MEMORANDUM OF POINTS AND AUTHORITIES
The government respectfully requests an extension of time to complete production of documents
responsive to the Court’s November 5, 2019, Order. Despite the government's best efforts, its lack of
control over the documents at issue has made it impossible to obtain the documents from FDA quickly
enough to meet the current deadline.

On November 5, 2019, the Court issued an Order Granting Motion to Compel production of

documents held by FDA and CMS responsive to six categories identified by the defense:

1. Any and all correspondence or communications regarding Theranos between the

_ government and John Carreyrou, The Wall Street Journal, or their employees, agents, or
counsel, and all government documents, communications, correspondence, notes, or
recordings (including intra-agency and/or inter-agency correspondence) regarding same;

2 Any and all government documents, communications, correspondence, notes, or
recordings (including intra-agency and/or inter-agency communications) regarding
Theranos’ Clinical Laboratory Improvement Amendments (“CLIA”) compliance during
the time period of the charged conspiracies, including but not limited to those that
concern the 2015 CLIA survey of Theranos;

a. Any and all correspondence or communications regarding Theranos between the
government and any clinical laboratory company or association affiliated with clinical
laboratories (including but not limited to LabCorp, Quest Diagnostics, and the American
Clinical Lab Association), or their employees, agents, or counsel, and all government
documents, communications, correspondence, notes, or recordings (including intra-
agency and/or interagency correspondence) regarding same;

4. Any and all government documents, communications, correspondence, notes, or
recordings (including intra-agency and/or inter-agency communications) regarding the
FDA’s determination of the type of FDA approval required for Theranos’ proprietary
technology;

a. Any and all FBI 302s or other agency ROIs memorializing government communications

with witnesses, and all government documents, communications, correspondence, notes,

U.S. MOT. TO EXTEND TIME 1
18-CR-258 EJD

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215 Filed 12/30/19 Page 4 of 9

or recordings (including intra-agency and/or inter-agency correspondence) regarding
same; and

6. Any and all government documents, communications, correspondence, notes, or

recordings (including intra-agency and/or inter-agency communications) regarding the

2013 CLIA survey of Theranos.
ECF No. 174. The Court found “the Prosecution has knowledge of and access to the at-issue
documents” and “order[ed] the Prosecution to produce the documents discussed below as part of their
Rule 16 obligation, and to assist the Agencies however possible to ensure the timely production of
documents.” Jd. at 3. The Court also ordered “that FDA shall run searches of all of its custodians’
documents using the following terms: ‘LDT,’ ‘Laboratory Developed Test,’ ‘Theranos,” ‘fingerstick’ or
‘finger stick,’ and ‘nanotainer’ . . . [and] shall produce any responsive documents returned by these
searches.” Jd. at 4. The Court ordered FDA and the government to complete the production of
documents by December 31, 2019. Jd.

Although FDA had previously collected documents from certain custodians using the search
terms “Theranos” and “nanotainer,” it had not collected documents from custodians using the search
terms “LDT,” “Laboratory Developed Test,” “fingerstick,” or “finger stick.”! See Declaration of AUSA
Robert S. Leach in Support of United States’ Motion to Extend Deadline by Which to Comply with
Court’s November 5, 2019, Order §[ 3, dated December 31, 2019 (“Leach Decl.”), filed concurrently.
The Court’s order thus required FDA to perform a new document collection.

That collection process takes substantial time. Indeed, at the November 4, 2019 hearing on the

motion to compel, an FDA lawyer emphasized:

if we had to go back to our original search of the over 80 custodians that have been
searched so far and add new search terms like fingerstick or [LDT], that would take quite
some time because for the former employees those searches are out of our hands. Those
are done by our office of information management staff, and I think we were recently told
that it’s at least six weeks to do a search of a former employee’s files. So what Ms.
Martinez-Resly was talking about is if we add those search terms to the currently
collected documents, which I believe is hundreds of thousands of pages, that could be

 

l There was good cause for this. The defense’s six categories were all specific to “Theranos.”
None of the six categories mentioned the word “LDT” or “Laboratory Developed Test,” and the
defendants’ motion to compel did not make a single reference to those terms. See generally ECF No.
67. Using the term “LDT” and “fingerstick” to collect documents returns a large number of
nonresponsive documents.

U.S. MOT. TO EXTEND TIME 2
18-CR-258 EJD

 
10
11
12
13
14
15
16
17
18
19
20
21
22
28
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215 Filed 12/30/19 Page 5 of 9

done with the software that we have now. If we’re talking about researching, especially

with respect to those former employees, I don’t know that we would be able to meet an

end-of-the-year deadline.
Leach Decl. Ex. A.

Since November 5, the government has worked diligently to produce documents in response to
the Court’s order.

On or about November 8, 2019, in conformance with the Court’s Order, the government met and
conferred with the defense about the search terms FDA was to use to search for and collect potentially
responsive documents. Leach Decl. { 3. Counsel for the defense suggested “Laboratory-Developed
Test,” or “Lab-developed test,” or “finger stick,” or “finger-stick,” or “Holmes” be run, in addition to
the terms ordered by the Court and the following terms that FDA had previously advised had been run
for certain custodians: Balwani OR “Elizabeth w/3 Holmes” OR eholmes OR eholmes2003 OR
eholmes@theranos.com OR Theranos OR “TSPU” OR “TSCD” OR Nanotainer OR “Capillary Tubes”
OR “Nanotainer Tubes” OR “Lithium-Heparin” OR “CTN” OR “K2EDTA” OR “K152647” OR
“K 152965” OR “K152971” OR “Q151162” OR “Q151964” OR “Q160388” OR “Q160470” OR
“K 143236” OR “CW150009” OR “TLAS” (collectively, “Collection Terms”). Id.

During the week of November 18, 2019, undersigned counsel and AUSA Jeff Schenk traveled to
Silver Spring, Maryland, to meet personally with FDA representatives to discuss a plan for FDA’s
production.” Id. 7 4.

On November 22, 2019, the government met and conferred further with the defense. Id. { 5.
The government proposed a plan that would address issues of redaction and duplication that generated
objections to prior productions. Jd. Specifically, the government proposed that FDA be ordered to
produce documents responsive to the Collection Terms (“Ordered FDA Documents”) to DOJ without
any review for trade secret, confidential commercial information, or privileged information,

notwithstanding certain statutory and regulatory prohibitions on FDA doing so. Id.; see, e.g, 21 U.S.C.

 

. That week, AUSA Schenk and undersigned counsel also met in Washington, DC with the
Deputy General Counsel and another attorney from CMS to discuss a plan for production of documents.
Undersigned counsel also traveled to Baltimore to personally review potentially responsive CMS
documents. The government anticipates completing its production of CMS documents in response to
the motion to compel on the deadline of December 31, 2019. Leach Decl. 4.

U.S. MOT. TO EXTEND TIME 3°
18-CR-258 EJD

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215 Filed 12/30/19 Page 6 of 9

§§ 331(j), 360j(c). The government further proposed that it would produce documents responsive to the
six categories to defendants without a specific review for trade secret, confidential commercial
information, or privileged information, subject to an additional protective order providing for “attorney’s
eyes only” protection and later redaction for documents produced to defendants with trade secret and
confidential commercial information. Id.

The government also requested that the defense identify the custodians it viewed as most
significant, so the government could prioritize those custodians. Id. 5. On November 27, 2019,
defendant Balwani identified 22 lay custodians, in addition to the FDA-Criminal Investigation case
agent, George Scavdis, assigned to the matter. Jd. 6. Defendant Balwani also insisted that 55
additional custodians’ documents be electronically searched. Id.

On December 1, 2019, the government submitted a Stipulation and [Proposed] Order Regarding
Certain FDA Documents, which, when approved by the Court on December 2, directed FDA to produce
the Ordered FDA Documents to DOJ notwithstanding the provisions of 21 U.S.C. §§ 331) and 360j(c).
ECF Nos. 183 & 184. Subsequently, the government negotiated with defendant Balwani agreeable
“attorney’s eyes only” modifications to the protective order, which were submitted on December 23,
2019, and approved on December 27, 2019. ECF Nos. 212 & 214.

On December 6, 2019, FDA produced to DOJ approximately 2.589 GB of Outlook 365 email
data from three custodians: J.K., L. Ll., and K.W. The government completed a review of this material
for responsiveness to the six categories on December 18 and anticipates producing approximately 2,719
documents on December 31. Leach Decl. { 7.

On December 19, 2019, FDA produced to DOJ approximately 91.37 GB of Outlook 365 email
data from twelve additional custodians (11 of whom were identified by defendant Balwani as a priority):
LF., C.L., LP., J.S., J.D., K.S., K.K., K.H., M.C., S.M., U.S., and Y.C.. Based on its review to date, the
government anticipates producing approximately 136,092 documents on December 31. Jd. 8.

The government anticipates that on January 3, 2020, it will receive from FDA up to 350GB of
Outlook 365 email data from up to 12 custodians. The government is making arrangements to have that

volume reviewed for a further production to the defense by the week of January 13, 2019. Id. 49.

U.S. MOT. TO EXTEND TIME 4
18-CR-258 EJD

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215 Filed 12/30/19 Page 7 of 9

Since November 5, undersigned counsel has exchanged at least 100 emails and participated in at
least a dozen phone calls with FDA counsel in an effort to achieve compliance with the Court’s order.
Id. § 10. The government has continually offered resources and assistance to FDA to accelerate the
ptocess, including, for example, additional personnel and/or funds. Jd.

Based on the government’s extensive dialogue with counsel for FDA, the government
understands there are substantial technological and other limits on FDA’s ability to quickly collect
documents from its custodians that additional personnel or funds will not address. Jd. § 11. In addition
to hardware and software processing limitations that allow FDA to process one custodian a day, at best,
FDA has contractual limits with its email and digital investigations software providers that cap how
much data can be extracted simultaneously. Jd. FDA is in the process of addressing these caps. The
process of restoring archived data of former employees is even more time consuming. Jd. The
government also understands that FDA is devoting virtually all available Office of Chief Counsel
eDiscovery and information technology resources to collecting documents for this matter,
notwithstanding demands from other pending cases, and indeed is requesting additional resources from
other parts of FDA beyond the Office of Chief Counsel. Jd.

For these reasons, the government is unable to meet the December 31, 2019, deadline set by the
Court and respectfully requests additional time to comply. Jd. { 12. The government has consulted at
the highest levels of FDA about when it can complete its collection and delivery to DOJ. Id. As
describe above, defendant Balwani has identified 77 custodians (excluding the case agent). Defendant
Holmes and FDA have identified an additional 11 for a total of 88. Jd In the interest of speed, FDA is
implementing a tiered-approach where it collects electronically via remote collection Outlook 365
emails for current FDA personnel, electronic documents for current FDA custodians from network
drives, documents from stand-alone devices, and documents from FDA databases, as well as hard copy
documents from FDA personnel and archived documents from former FDA personnel. Id. FDA is
providing data to DOJ on a rolling basis and currently expects, using its best efforts, that it can provide
all collected data to DOJ by April 30, 2020. Jd.

This date presumes FDA will conduct a manual search for approximately 23 custodians; L.e.,
under the supervision of FDA attorneys, 23 custodians will self-collect documents. Id. 12. The

U.S. MOT. TO EXTEND TIME 5
18-CR-258 EJD

 
10
11
12
13
14
15
16
17
18
19
20
21
22
22
24
25
26
at
28

 

 

Case 5:18-cr-00258-EJD Document 215 Filed 12/30/19 Page 8 of 9

government and FDA assess these 23 individuals had minimal role in Theranos matters and are
competent to conduct a manual search of their own files under the supervision of FDA attorneys. Id.
The Court has ordered the parties to meet and confer on this issue, but the defense appears to insist that
any form of manual search is insufficient. The sole support for the defense’s argument is a seven-year
old, out-of-district civil case involving FOIA that Magistrates in the Northern District have declined to
follow. National Day Laborer Org. Network y. U.S. Immigration & Customs Enforcement Agency, 877
F. Supp. 2d 87 (S.D.N.Y. 2012). But see T.D.P. y. City of Oakland, 2017 WL 3026925, at *4 (N.D. Cal.
July 17, 2017) (Beeler, M.J.); Bothwell v. Brennan, 2015 WL 6689387, at *5 (N.D. Cal. Nov. 3, 2015)
(Corley, M.J.).

There is no reason to believe a manual search for a minority of marginally relevant custodians is
insufficient. First, the parties have agreed on the collection search terms that must be run. Thus,
custodians will not exercise discretion on what to provide. Second, at least 10 of the manual custodians
are attorneys in FDA’s Office of Chief Counsel, who by virtue of training and experience are capable of
following specific instructions for the search; indeed, many have done so in prior cases. Leach Decl.

{| 12. Finally, the defense cites no decision where a court has held the government in meeting its Rule
16 obligation must employ remote electronic collection techniques that remove custodians from the
collection process. There is good reason for this. “FOIA provides a ‘statutory right of public access to
documents and records’ held by federal government agencies.” Citizens for Responsibility & Ethics in
Washington v. U.S. Dep’t of Justice, 602 F. Supp. 2d 121, 123 (D.D.C. 2009) (quoting Pratt v. Webster,
673 F.2d 408, 413 (D.C. Cir. 1982)). The scope of civil discovery may extend to “any nonprivileged
matter that is relevant” and “need not be admissible in evidence to be discoverable.” Rule 16, by
contrast, is limited to items “material to preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E)(@). Given

the breadth of the materials already produced by FDA and the government and the use of a remote

 

3 The government also had Agent Scadvis self-collect documents from his devices. Agent Scadvis
had no involvement with Theranos prior to the criminal investigation. He had no reason to possess
documents responsive to the six categories, other than documents he created or received during the
investigation. Given his involvement in the criminal investigation, he is fully capable of manually
searching his files for responsive information under the supervision of the prosecutors on this matter.
Leach Decl. ¥ 14.

U.S. MOT. TO EXTEND TIME 6
18-CR-258 EJD

 
10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215 Filed 12/30/19 Page 9 of 9

electronic search for 65 of the 88 custodians identified, there is no reason to think material information
will escape the manual search.

Aside from the disagreement addressed above, the government has acceded to virtually all
requests from the defense regarding the scope of the search for FDA documents. Accommodating those
requests has expanded the scope of the collection efforts beyond what was previously presented to the
Court, slowing the process further.

The government recognizes the Court has held multiple hearings on this motion and does not
lightly request additional time. The motion to compel was presented as limited to six “narrow
categories” (ECF No. 67 at 1:22, 2:26, 3 n.3, 14:10, 25:25). The defendants’ discovery request has now
morphed into a demand for an electronic search encompassing scores of custodians and using broad
search terms. The government has devoted, and will continue to devote, all available resources to this
issue, but lacks control over critical steps in the process and needs additional time to comply.

DATED: December 30, 2019 Respectfully submitted,

ADAM A. REEVES

Attorney for the United States
Acting Under Authority Conferred
by 28 U.S.C. § 515

l Slut 4 er
ROBERTS. LEACH ~*

JEFF SCHENK
JOHN C. BOSTIC
VANESSA BAEHR-JONES

Assistant United States Attorneys

U.S. MOT. TO EXTEND TIME 7
18-CR-258 EJD

 
10
11
12
13
14
15
16

17:

18
19
20
21
22
23
24
25
26
a7
28

Case 5:18-cr-00258-EJD Document 215-1 Filed 12/30/19 Page 1 of 9

ADAM A. REEVES (NYBN 2363877)
Attorney for the United States,

Acting Under Authority Conferred By 28 U.S.C. § 515

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

JEFF SCHENK (CABN 234355)
JOHN C. BOSTIC (CABN 264367)
ROBERT S. LEACH (CABN 196191)

VANESSA BAEHR-JONES (CABN 281715)

Assistant United States Attorneys

150 Almaden Boulevard, Suite 900
San Jose, California 95113
Telephone: (408) 535-5589

Fax: (408) 535-5066

Email: Robert.Leach@usdoj.gov

Attorneys for United States of America

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) Case No. 18-CR-258 EJD
)
Plaintiff, ) DECLARATION OF AUSA ROBERT S. LEACH
) IN SUPPORT OF UNITED STATES’ MOTION TO
Vv. ) EXTEND DEADLINE BY WHICH TO COMPLY
) WITH COURT’S NOVEMBER 5, 2019, ORDER
ELIZABETH HOLMES and RAMESH )
“SUNNY” BALWANI, ) Date: January 13, 2020
) Time: 10 a.m.
Defendants. ) Courtroom: 4, 5th Floor
)
)

 

 

 

LEACH DECL. RE U.S. MOT. TO EXTEND TIME
18-CR-258 EJD

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

Case 5:18-cr-00258-EJD Document 215-1 Filed 12/30/19 Page 2 of 9

I, Robert S. Leach, declare as follows:

1. I am an Assistant United States Attorney with the United States Attorney’s Office for the
Northern District of California. I am assigned to the prosecution of United States v. Elizabeth Holmes &
Ramesh “Sunny” Balwani, Case No. CR 18-258 EJD. I make this declaration in support of the United
States’ Motion to Extend Deadline by Which to Comply with Court’s November 5, 2019, Order.

De Since Neveniier 5, the government has worked diligently to produce documents in
response to the Court’s November 5, 2019 Order.

3. On or about November 8, 2019, in conformance with the Court’s Order, I met and
conferred telephonically with counsel for defendants Holmes and Balwani about the search terms FDA
was to use to search for and collect potentially responsive documents. Later that day, counsel for the
defense emailed me stating “our position is that all custodian files should be electronically searched
using the initial search terms in your email yesterday and the below additional search terms (non case
sensitive): ‘Theranos,’ or ‘LDT,’ or ‘Laboratory Developed Test,’ or ‘Laboratory-Developed Test,’ or
‘Lab-developed test,’ or ‘nanotainer,’ or ‘fingerstick,’ or ‘finger stick,’ or ‘finger-stick’ or “Holmes.”
The “initial search terms in your email yesterday” were terms that FDA had previously advised had been
used to collect for certain custodians: Balwani OR “Elizabeth w/3 Holmes” OR eholmes OR
eholmes2003 OR eholmes@theranos.com OR Theranos OR “TSPU” OR “TSCD” OR Nanotainer OR
“Capillary Tubes” OR “Nanotainer Tubes” OR “Lithium-Heparin” OR “CTN” OR “K2EDTA” OR
“K 152647” OR “K152965” OR “K152971” OR “Q151162” OR “Q151964” OR “Q160388” OR
“Q160470” OR “K143236” OR “CW150009” OR “TLAS”. I refer to all of the aforementioned terms
above collectively as “Collection Terms”.

4. On November 19, 2019, I traveled to the East Coast to meet with FDA and CMS
representatives about a plan for production of documents in response to the Court’s November 5, 2019
Order. On November 20, 2019, I traveled to Baltimore to personally review potentially responsive CMS
documents. On November 21, 2019, AUSA Jeff Schenk and I met in Washington, DC with the Deputy
General Counsel and another attorney from CMS to discuss a plan for production of CMS documents. I
anticipate the government will complete its production of CMS documents in response to the motion to

LEACH DECL. RE U.S. MOT. TO EXTEND TIME
18-CR-258 EJD 1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215-1 Filed 12/30/19 Page 3 of 9

compel on the deadline of December 31, 2019. On November 22, 2019, AUSA Schenk and I travelled
to Silver Spring, Maryland, and met personally with approximately six FDA representatives to discuss a
plan for the FDA’s production.

2 On November 22, 2019, AUSA Schenk and I met and conferred telephonically further
with the defense. The government proposed a plan that would address issues of redaction and
duplication that generated objections to prior productions. The government proposed that FDA be
ordered to produce documents responsive to the Collection Terms (“Ordered FDA Documents”) to DOJ
without any review for trade secret, confidential commercial information, or privileged information,
notwithstanding certain statutory and regulatory prohibitions on FDA doing so. The government further
proposed that it would produce documents responsive to the six categories to defendants without a
specific review for trade secret, confidential commercial information, or privileged information, subject
to an additional protective order providing for “attorney’s eyes only” protection and later redaction for
documents produced to defendants with trade secret and confidential commercial information. The
government also requested that the defense identify the custodians it viewed as most significant, so the
government could prioritize those custodians.

6. On November 27, 2019, counsel for defendant Balwani identified 22 lay custodians, in
addition to the FDA-Criminal Investigation case agent, George Scavdis, assigned to the matter, as
custodians the government should prioritize. Counsel for defendant Balwani also identified an
additional 55 custodians to be searched.

fi On December 6, 2019, FDA produced to DOJ approximately 2.589 GB of Outlook 365
email data from three custodians: J.K., L. LL, and K.W. The government completed a review of this
material for responsiveness to the six categories on December 18 and anticipates producing
approximately 2,719 documents on December 31.

8. On December 19, 2019, FDA produced to DOJ approximately 91.37 GB of Outlook 365
email data from twelve additional custodians (11 of whom were identified by defendant Balwani as a
priority): J.F., C.L., LP., J.S., J-D., K.S., K.K., K.H., M.C., S.M., U.S., and Y.C. Based on its review to
date, the government anticipates producing approximately 136,092 documents on December 31.

LEACH DECL. RE U.S. MOT. TO EXTEND TIME
18-CR-258 EJD 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
2d
24
ao
26
2d
28

 

 

Case 5:18-cr-00258-EJD Document 215-1 Filed 12/30/19 Page 4 of 9

9, The government anticipates that on January 3, 2020, it will receive from FDA up to
350GB of Outlook 365 email data from up to 12 custodians. The government is making arrangements to
have that volume reviewed for a further production to the defense by the week of January 13, 2019.

10. Since November 5, I have exchanged at least 100 emails and participated in at least a
dozen phone calls with FDA counsel in an effort to achieve compliance with the Court’s order. I have
continually offered resources and assistance to FDA to accelerate the process, including, for example,
additional personnel and/or funds.

11. Based on my extensive dialogue with counsel for FDA, I understand there are substantial
technological and other limits on FDA’s ability to quickly collect documents from its custodians that
additional personnel or funds will not address. I am advised that, in addition to hardware and software
processing limitations that allow FDA to process one custodian a day, at best, FDA has contractual
limits with its email and digital investigations software providers that cap how much data can be
extracted simultaneously. I am advised that FDA is in the process of addressing these caps. I am
advised that the process of restoring archived data of former employees is even more time consuming. I
am also advised that FDA is devoting virtually all available Office of Chief Counsel eDiscovery and
information technology resources to collecting documents for this matter, notwithstanding demands
from other pending cases, and is requesting additional resources from other parts of FDA beyond the
Office of Chief Counsel.

12, For these reasons, the government is unable to meet the December 31, 2019, deadline set
by the Court. The government has consulted at the highest levels of FDA about when it can complete its
collection and delivery to DOJ. As describe above, defendant Balwani has identified 77 custodians
(excluding the case agent). Defendant Holmes and FDA have identified an additional 11 for a total of
88. In the interest of speed, FDA is implementing a tiered-approach where it collects electronically via
remote collection Outlook 365 emails for current FDA personnel, electronic documents for current FDA
custodians from network drives, documents from stand-alone devices, and documents from FDA
databases, as well as hard copy documents from FDA personnel and archived documents from former
FDA personnel. FDA is providing data to DOJ on a rolling basis and currently expects, using its best

LEACH DECL. RE U.S. MOT. TO EXTEND TIME
18-CR-258 EJD 3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215-1 Filed 12/30/19 Page 5 of 9

efforts, that it can provide all collected data to DOJ by April 30, 2020. This time table assumes FDA
will conduct a manual search for approximately 23 custodians; i.e., under the supervision of FDA
attorneys, 23 custodians will self-collect documents. Those custodians are: Almogela, D., Amatrudo, V.,
Busch, M., Corbin, A., Dickenson, E., Drzewiecki, K., Hwang, L., Ju, R., Kolonay, J., Lloyd, L., Lubert,
R., Mednick, D., Pennington, C., Rao, P., Rogers, M, Schaefer, K., Seeley, A., Smith, J., Sullivan, A.,
Vicente, W., Walburger, M., and Zuckerman, C. The custodians listed in italics are attorneys in FDA’s
Office of Chief Counsel. I believe attorneys in FDA’s Office of Chief Counsel by virtue of training and
experience are capable of following specific instructions for the search; I am advised many have done so
in prior cases.

13. The government had Agent Scadvis self-collect documents from his devices. Agent
Scadvis had no involvement with Theranos prior to the criminal investigation. He had no reason to
possess documents responsive to the six categories, other than documents he created or received during
the investigation. Given his involvement in the criminal investigation, he is fully capable of manually
searching his files for responsive information under the supervision of the prosecutors on this matter.

14. Attached as Exhibit A are portions of the transcript from the November 4, 2019 hearing
on the motion to compel.

I declare, under penalty of perjury, that the foregoing is true and correct. Executed this __ day of

(Sot —

ROBERT S. LEACH
Assistant United States Attorney

December 2019.

 

LEACH DECL. RE U.S. MOT. TO EXTEND TIME
18-CR-258 EJD 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 215-1 Filed 12/30/19 Page 6 of 9

EXHIBIT A

LEACH DECL. RE U.S. MOT. TO EXTEND TIME
18-CR-258 EJD 5

 
10

11

12

13: .

14

LS

16

17

18

19

20

call

22

20

24

25

Case 5:18-cr-00258-EJD Document 215-1 Filed 12/30/19 Page 7 of 9

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA, CR-18-00258-EJD

PLAINTIFF,
SAN JOSE, CALIFORNIA

VS.

ELIZABETH A. HOLMES AND RAMESH
SUNNY BALWANT, PAGES 1 - 92

)
)
)
)
)
) NOVEMBER 4, 2019
)
)
)
DEFENDANTS. )
)

 

TRANSCRIPT OF PROCEEDINGS
BEFORE THE HONORABLE EDWARD J. DAVILA
UNITED STATES DISTRICT JUDGE

APPEARANCES:

FOR THE PLAINTIFF: UNITED STATES ATTORNEY'S OFFICE
BY: JOHN C. BOSTIC
JEFFREY B. SCHENK
150 ALMADEN BOULEVARD, SUITE 900
SAN JOSE, CALIFORNIA 95113

BY: ROBERT S. LEACH
1301 CLAY STREET, SUITE 3405S
OAKLAND, CALIFORNIA 94612

(APPEARANCES CONTINUED ON THE NEXT PAGE. )

OFFICIAL COURT REPORTER:
TRENE L. RODRIGUEZ, CSR, RMR, CRR

CERTIFICATE NUMBER 8074

PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
TRANSCRIPT PRODUCED WITH COMPUTER

 

UNITED STATES COURT REPORTERS

 
11:
Os
IL
13
11:
it Be
Was
aL
HB
iL:
‘1:
Tis
dg
Te
iis
Ls
des
lg
Ts
Tis
rs
1s
Ts
Lis

TAs

27AM

27AM

27AM

27AM

27AM

27AM

27AM

27AM

27AM

27AM

27AM

27AM

27AM

27AM

28AM

28AM

28AM

28AM

28AM

28AM

28AM

28AM

28AM

28AM

28AM

10

kel

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:18-cr-00258-EJD Document 215-1 Filed 12/30/19 Page 8 of 9

54

 

 

TO THOSE TERMS.

IT'S DIFFICULT FOR ME TO ESTIMATE AT THIS POINT WITHOUT
KNOWING THE VOLUME, BUT I DO THINK THAT IF THE COURT WERE TO
ORDER THE PRODUCTION BY THE END OF THE YEAR, WE WOULD DO OUR
ABSOLUTE BEST AS WE HAVE BEEN DOING TO MAKE THAT DEADLINE.

THE COURT: OKAY.
MS. NORTON: YOUR HONOR, THIS IS MARCI NORTON.

I WOULD JUST LIKE TO ADD THAT THERE'S ANOTHER QUESTION
HERE, WHICH IS IF WE HAD TO GO BACK TO OUR ORIGINAL SEARCH OF
THE OVER 80 CUSTODIANS THAT HAVE BEEN SEARCHED SO FAR AND ADD
NEW SEARCH TERMS LIKE FINGERSTICK OR LTD, THAT WOULD TAKE QUITE
SOME TIME BECAUSE FOR THE FORMER EMPLOYEES THOSE SEARCHES ARE
OUT OF OUR HANDS. THOSE ARE DONE BY OUR OFFICE OF INFORMATION
MANAGEMENT STAFF, AND I THINK WE WERE RECENTLY TOLD THAT IT'S
AT LEAST SIX WEEKS TO DO A SEARCH OF A FORMER EMPLOYEE'S FILES.

SO WHAT MS. MARTINEZ-RESLY WAS TALKING ABOUT IS IF WE ADD
THOSE SEARCH TERMS TO THE CURRENTLY COLLECTED DOCUMENTS, WHICH
I BELIEVE IS HUNDREDS OF THOUSANDS OF PAGES, THAT COULD BE DONE
WITH THE SOFTWARE THAT WE HAVE NOW.

IF WE'RE TALKING ABOUT RESEARCHING, ESPECIALLY WITH
RESPECT TO THOSE FORMER EMPLOYEES, I DON'T KNOW THAT WE WOULD
BE ABLE TO MEET AN END-OF-THE-YEAR DEADLINE.

THE COURT: OKAY. THANK YOU. MR. COPPERSMITH.
MR. COOPERSMITH: YOUR HONOR, JUST TO BRIEFLY POINT

OUT IN RESPONSE TO ONE THING THAT WAS SAID, THIS IS IN NO WAY

 

UNITED STATES COURT REPORTERS

 
10

La

12

13

14

LS

16

17

18

19

20

2d

22

23

24

25

Case 5:18-cr-00258-EJD Document 215-1 Filed 12/30/19 Page 9 of 9

 

 

CERTIFICATE OF REPORTER

I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,
280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY
CERTIFY:

THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

Wane Pudriguy

IRENE RODRIGUEZ, CSR, RMR, CRR
CERTIFICATE NUMBER 8074

ABOVE-ENTITLED MATTER.

 

DATED: NOVEMBER 7, 2019

 

UNITED STATES COURT REPORTERS

 
